It is not within the province of this court to grant the relief sought by the so-called appeal before us. To do so would be an assumption by this court of the pardoning powers. We have read the insistences contained in this transcript, and the proof, which appears without conflict, offered in the court below on the motion for a new trial. If the facts detailed are true, this man should be promptly liberated, and had we jurisdiction or authority so to do, such would be the order of this court. But the pardoning power rests with his excellency, the Governor, and to him and his advisory pardoning board should this matter be presented. As the matter is here presented we can only order an affirmance of the judgment appealed from, as no record of the proceedings upon the main trial is incorporated in the transcript, and in the absence of such record we cannot say that the court was in error in overruling appellant's motion for a new trial.
Affirmed.